USCA11 Case: 19-13937   Date Filed: 02/12/2021    Page: 1 of 7



                                                         [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 19-13936
                       Non-Argument Calendar
                     ________________________

                D.C. Docket No. 3:02-cr-00094-RV-MD-3



UNITED STATES OF AMERICA,

                                                          Plaintiff - Appellee,
                               versus
LESLY ALEXIS,
a.k.a. X,
a.k.a. X-MAN,

                                                        Defendant - Appellant.

                     ________________________

                           No. 19-13937
                       Non-Argument Calendar
                     ________________________

                D.C. Docket No. 3:02-cr-00094-RV-CJK-2



UNITED STATES OF AMERICA,
                                                          Plaintiff - Appellee,

                               versus
            USCA11 Case: 19-13937           Date Filed: 02/12/2021      Page: 2 of 7




GUERLY ALEXIS,
a.k.a. BO,
                                                                       Defendant - Appellant.

                                ________________________

                      Appeals from the United States District Court
                          for the Northern District of Florida
                             ________________________

                                     (February 12, 2021)

Before JORDAN, ROSENBAUM, and ED CARNES, Circuit Judges.

PER CURIAM:

      Lesly Alexis and Guerly Alexis both appeal the district court’s denial of

their respective motions to reduce their sentences under the First Step Act of 2018,

Pub. L. No. 115-391, § 404(b), 132 Stat. 5194, 5222. 1

                                                I.

      After a jury trial in 2003 Lesly Alexis was convicted of one count of

conspiracy to possess with intent to distribute more than 5 kilograms of cocaine

powder and more than 50 grams of cocaine base, in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(A)(ii)–(iii), and 846. The district court found him accountable

for 113.65 kilograms of cocaine base and calculated his guidelines range as 360




      1
          We have consolidated their appeals. See Fed. R. App. P. 3(b)(2).
                                                2
           USCA11 Case: 19-13937          Date Filed: 02/12/2021      Page: 3 of 7



months to life. In July 2003, the court sentenced Lesly 2 to 384 months

imprisonment.

       In 2010 Guerly Alexis, after pleading guilty, was convicted of one count of

conspiracy to possess with intent to distribute more than 5 kilograms of cocaine

powder and more than 50 grams of cocaine base, in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(A)(ii)–(iii), and 846. The district court found him accountable

for 15.58 kilograms of cocaine base and calculated his guidelines range as 292 to

365 months imprisonment. On August 24, 2010, the court sentenced Guerly to 330

months imprisonment.

       In 2019 Lesly and Guerly both moved for a sentence reduction under the

First Step Act, which made retroactive certain sentencing changes for crimes that

had their statutory penalties modified by the Fair Sentencing Act of 2010. The

district court denied both motions, finding that each movant was ineligible for a

sentence reduction under the First Step Act. As the basis for denial, the court gave

two reasons applicable to both Lesly and Guerly. First, the court reasoned that the

Fair Sentencing Act “had no impact on the statutory penalties that [they] faced”

because they were convicted “of an offense that involved 5 kilograms or more of

powder cocaine, an amount that would require [them] to face the same penalty



       2
        Lesly and Guerly Alexis are brothers who share the same last name, so to distinguish
them we will refer to them by first name.
                                               3
          USCA11 Case: 19-13937       Date Filed: 02/12/2021   Page: 4 of 7



even if [they] were sentenced today.” Second, the court reasoned that the amount

of crack cocaine “attributed to [them] at sentencing would also require the same

penalty” under the Fair Sentencing Act. The court gave an additional reason that

Guerly specifically was ineligible: he had been sentenced after the Fair Sentencing

Act went into effect. Having found Lesly and Guerly ineligible for relief under the

Act, the court concluded that it lacked authority to reduce their sentences and

denied their motions.

                                         II.

      We review de novo whether a district court had the authority to modify a

term of imprisonment. United States v. Jones, 962 F.3d 1290, 1296 (11th Cir.

2020). A district court “may not modify a term of imprisonment once it has been

imposed” except in limited circumstances, one of which is when it is “expressly

permitted by statute.” 18 U.S.C. § 3582(c)(1)(B).

      The First Step Act is one of the statutes that expressly permits modifications

in some circumstances of sentences that were imposed for crack cocaine

convictions before the Fair Sentencing Act was enacted. See Jones, 962 F.3d at

1297. Section 404(b) of the Act authorizes a district court to reduce a defendant’s

sentence for a “covered offense” and to do so only “as if sections 2 and 3 of the

Fair Sentencing Act of 2010. . . were in effect at the time the covered offense was

committed.” First Step Act § 404(b). A “covered offense” is “a violation of a


                                          4
          USCA11 Case: 19-13937       Date Filed: 02/12/2021    Page: 5 of 7



Federal criminal statute, the statutory penalties for which were modified by section

2 or 3 of the Fair Sentencing Act . . . that was committed before August 3, 2010.”

Id. § 404(a).

      The issue in this case is whether the crimes that Lesly and Guerly Alexis

committed are “covered offense[s].” Our binding precedent holds that they are.

See United States v. Taylor, 982 F.3d 1295 (11th Cir. 2020). In Taylor, we held

that a defendant whose “offense was conspiring to possess with intent to distribute

at least 5 kilograms of powder cocaine and at least 50 grams of crack cocaine” had

committed a “covered offense.” Id. at 1301. That was so because even if the

powder cocaine quantity element of the offense would trigger the same statutory

penalty after the Fair Sentencing Act, the crack cocaine quantity element would

trigger a different statutory penalty after the Act than it did before. Id. Because

that is the same situation that Lesly and Guerly are in, under Taylor they each

committed a “covered offense.”

      That does not, however, end our inquiry. The “as if” clause in § 404(b) of

the Act allows a district court to reduce a sentence “as if sections 2 and 3 of the

Fair Sentencing Act . . . were in effect at the time the covered offense was

committed.” First Step Act § 404(b). We reiterated in the Taylor decision that the

“as if” limitation means a “movant who was sentenced to the lowest statutory

penalty available to him under the Fair Sentencing Act cannot receive any further


                                           5
          USCA11 Case: 19-13937        Date Filed: 02/12/2021    Page: 6 of 7



reduction in his sentence under the First Step Act.” Id. at 1301–02 (citing Jones,

962 F.3d at 1303–04). Because that was not the circumstance of the defendant in

Taylor, the “as if” limitation did not forbid a sentence reduction for that defendant,

even though he had been found accountable at sentencing for 1.5 kilograms of

crack cocaine. The same is true here. Neither Lesly nor Guerly was sentenced to

the lowest possible statutory minimum available under the Fair Sentencing Act, so,

just as in Taylor, the “as if” limitation does not forbid a sentence reduction under

the First Step Act.

      Since the Taylor decision was issued, which came after the district court’s

denial and after initial briefing in this appeal, the government has filed a letter of

supplemental authority conceding that point. It now agrees that the district court

erred in finding Lesly and Guerly ineligible for a First Step Act sentence reduction

based on the “covered offense” requirement and the “as if” limitation.

      Still, the government argues that Guerly is nonetheless ineligible for a

sentence reduction under the First Step Act. It points out that he was sentenced on

August 24, 2010, which was after the Fair Sentencing Act was enacted on August

3, 2010. That matters, the government explains, because § 404(c) of the First Step

Act provides that “[n]o court shall entertain a motion made under this section to

reduce a sentence if the sentence was previously imposed . . . in accordance with




                                           6
           USCA11 Case: 19-13937      Date Filed: 02/12/2021     Page: 7 of 7



the amendments made by sections 2 and 3 of the Fair Sentencing Act.” First Step

Act § 404(c).

        Guerly’s sentence was imposed after the Fair Sentencing Act went into

effect, and nothing indicates that his sentence was somehow not imposed “in

accordance with” that Act. Therefore, the plain language of § 404(c) makes

Guerly ineligible for a sentence reduction. The district court lacked authority to

provide what the statute barred: a sentence reduction for him.

        The same cannot be said for Lesly, however, who was sentenced before the

Fair Sentencing Act became law and thus was outside the scope of the § 404(c)

bar. Lesly is eligible for a sentence reduction, so “the district court was

authorized — but not required — to reduce” his sentence. Taylor, 982 F.3d at

1302.

        For these reasons, we AFFIRM the district court’s denial of Guerly’s

motion for a sentence reduction under the First Step Act, but we VACATE its

denial of Lesly’s motion for a sentence reduction under that Act and REMAND

Lesly’s case for further proceedings consistent with this opinion.




                                           7